Citation Nr: 1428007	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 8, 2006, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1978 to August 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied an effective date prior to September 8, 2006, for the award of a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  In November 2006, the RO, in pertinent part, granted a TDIU and effectuated the award as of September 8, 2006.  In November 2006, the Veteran was informed in writing of the rating decision and his appellate rights.  

2.  The Veteran did not submit a notice of disagreement (NOD) with the effective date assigned for the award of a TDIU.  

3.  In April 2009, the Veteran submitted a claim for an effective date prior to September 8, 2006, for the award of a TDIU.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. § 7105(d)(5) (West 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  


II.  Earlier Effective Date

In November 2006, the RO granted a TDIU and effectuated the award as of September 8, 2006.  In November 2006, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit a NOD with the effective date assigned for the award of a TDIU.  

In April 2009, the Veteran submitted a claim for an effective date prior to September 8, 2006, for the award of a TDIU.  The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence the proper disposition of this appeal is dismissal.  Accordingly, the Veteran's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5).  
ORDER

The issue of entitlement to an effective date prior to September 8, 2006, for the award of a TDIU is dismissed.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


